Citation Nr: 0113148	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diverticulosis, 
claimed as the result of the veteran's service-connected 
hepatitis.

2.  Entitlement to service connection for a hiatal hernia, 
claimed as the result of the veteran's service-connected 
hepatitis. 

3.  Entitlement to service connection for anxiety, claimed as 
the result of the veteran's service-connected hepatitis.

4.  Entitlement to a rating in excess of 30 percent for 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to April 
1962.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In his Notice of Disagreement, received in December 1998, the 
veteran contends that he is unable to work due to his 
service-connected hepatitis.  Such contentions raise the 
question of entitlement to a total rating under 38 C.F.R. 
§ 4.16.  That issue has not been certified on appeal; and, 
therefore, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence does not demonstrate an etiological 
relationship between the veteran's service-connected 
hepatitis and diverticulosis. 

2. The evidence does not demonstrate an etiological 
relationship between the veteran's service-connected 
hepatitis and a hiatal hernia.  

3.  The veteran's service-connected hepatitis, manifested 
primarily by moderate to severe hepatosplenomegaly, elevated 
hepatitis C levels, deterioration of his liver enzymes, and 
fatigue, nausea, and general malaise, is productive of 
moderate impairment. 


CONCLUSIONS OF LAW

1.  Diverticulosis is not proximately due to or the result of 
service-connected disability.   38 C.F.R. § 3.310(a) (2000).

2.  A hiatal hernia, is not proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310(a) 
(2000).

3.  The criteria for a 60 percent rating for hepatitis have 
been met.  38 U.S.C.A. § 1155 (2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Diagnostic Code (DC) 7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks entitlement to service connection for 
gastrointestinal disability over and above the symptoms 
associated with his service-connected hepatitis.  
Specifically, he maintains that he has diverticulosis and a 
hiatal hernia, which are caused by his service-connected 
hepatitis.  He offers no other theory of the case; and, 
therefore, the Board will limit the scope of its decision 
accordingly.

Service connection may, in fact, be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has stated that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Gastrointestinal disturbances are associated with the 
veteran's service-connected hepatitis and considered when 
rating that disorder.  38 C.F.R. § 4.114, DC 7345.  In this 
case, however, the veteran's claim of entitlement to service 
connection for gastrointestinal disability is for disorders 
which are separately ratable, i.e., a hiatal hernia and 
diverticulosis.  A hiatal hernia is rated under 38 C.F.R. 
§ 3.114, DC 7346 (2000), while diverticulosis is rated by 
analogy to 38 C.F.R. § 4.114, DC 7327.  38 C.F.R. § 4.20 
(2000).

Each of the foregoing disabilities was first clinically 
reported many years after service.  Diverticulosis was first 
clinically reported on private medical records, reflecting 
treatment in October 1993.  A hiatal hernia was first 
clinically reported during a VA examination performed in 
March 1998.  There is no competent evidence, however, to 
suggest that either disability is the result of or clinically 
worsened by the veteran's service-connected hepatitis.  The 
only reports to the contrary come from the veteran.  While he 
is qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, his reports, without more, 
cannot sustain a grant of service connection.

II.  Increased Rating

The veteran seeks a rating in excess of 30 percent for his 
service-connected hepatitis.  Disability evaluations are 
determined by comparing the manifestations of a particular 
disability with the criteria set forth in the DC's of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2000).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.  

The RO's July 1998 decision on appeal, which granted 
entitlement to a 30 percent rating for hepatitis, was an 
initial rating award.  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation."  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Hepatitis is rated under 38 C.F.R. § 4.114, DC 7345.  A 30 
percent evaluation requires minimal liver damage with 
associated fatigue, anxiety and gastrointestinal disturbance 
of a lesser degree and frequency than that required for a 60 
percent evaluation, but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent evaluation requires 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression. 
A 100 percent schedular evaluation is warranted when there is 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy. 

Recent evidence submitted in support of the veteran's appeal 
includes the reports of VA examinations, performed in March 
1998; private medical statements, dated in June and October 
1998; and the report of a CT scan performed by VA in April 
1999.  It also includes additional medical records from VA 
and private health care providers which reflect outpatient 
treatment from October 1993 to May 1999.  Such evidence shows 
that the veteran's hepatitis is manifested primarily by 
moderate to severe hepatosplenomegaly (report of CT scan 
performed by VA in April 1999), elevated hepatitis C levels, 
deterioration of his liver enzymes, fatigue, nausea, and 
general malaise (private medical statements, dated in June 
and October 1998).  The hepatitis is reportedly deteriorating 
in nature, and recently developed medication regimens have 
failed.  Id.  The veteran's private physician states that the 
veteran's hepatitis is moderately disabling and notes that 
the veteran may eventually need a liver transplant (statement 
dated in October 1998).  Although the evidence does not 
clearly show recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression which are 
disabling in nature, there is, nevertheless, evidence of 
ongoing fatigue, nausea, and associated psychiatric symptoms.  
Such manifestations more nearly reflect the criteria for a 60 
percent evaluation under  38 C.F.R. § 4.114, DC 7345.  In 
arriving at this decision, the Board has considered the 
possibility of a 100 percent schedular rating for hepatitis; 
however, the evidence does not show that the veteran has 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
Therefore, at this time, the veteran's hepatitis warrants a 
60 percent disability rating and no more.

In arriving at the foregoing decision, the Board notes that 
since service connection was established, the level of 
impairment caused by the veteran's service-connected 
hepatitis has been generally consistent.  Accordingly, there 
is no basis for staged ratings as noted in Fenderson.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected hepatitis.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Rather, the record shows that the manifestations of 
his hepatitis are essentially those contemplated by the 
regular schedular standards.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of the 
foregoing claims under the VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of information sent to the 
veteran, including the Statement of the Case, the veteran and 
his attorney were notified of evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
and it appears that all such evidence, including numerous 
outpatient treatment records from private health care 
providers, as well as the VA.  Multiple VA examinations were 
conducted, and copies of the reports associated with the 
file.  Indeed, the veteran has not identified any outstanding 
evidence which could be used to support any of the issues on 
appeal, nor has he contended that the VA examinations were 
inadequate for rating purposes.  Finally, the Board notes 
that the veteran has been informed of his right to have a 
hearing in association with his appeal; however, to date, he 
has declined to exercise that right.  Accordingly, the Board 
is of the opinion that the VA has met its duty to assist the 
veteran in the development of this appeal and that there is 
no need for further development at this time.


ORDER

Entitlement to service connection for diverticulosis, 
secondary to service-connected hepatitis, is denied. 

Entitlement to service connection for a hiatal hernia, 
secondary to service-connected hepatitis, is denied.

Entitlement to a 60 percent rating for hepatitis is warranted 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

In the July 1998 rating decision on appeal, the RO denied 
entitlement to service connection for anxiety after finding 
that the claim was not well grounded.  However, the recently 
enacted VCAA eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

Accordingly, a remand in this case is required for compliance 
with the provisions contained in the new law.  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 
In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  When the requested actions have been 
completed, the RO should readjudicate the 
issue of entitlement to service 
connection for anxiety, claimed as 
secondary to the service-connected 
hepatitis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


